Exhibit 10.1.19

 

March 3, 2006

 

George Leis

 

Dear George,

 

I am pleased to confirm our offer and your acceptance to commence employment
March 13, 2006. You will be employed as the Executive Vice President-Wealth
Management/Enterprise Sales at both Pacific Capital Bancorp (the Company) and
its subsidiary Pacific Capital Bank, N.A. You will be reporting to Tom Thomas,
CEO and President. You will be compensated at a bi-weekly rate of $7692.31.
Additionally, you will receive a $100,000.00 sign on bonus subject to the normal
payroll deductions to be paid upon hire or you may elect to take this portion of
your bonus after 90 days of employment, to take advantage of participation in
the Bank’s 401(k) plan. You may also elect to have these amounts contributed to
your Deferred Compensation Plan if you are a participant.

 

To support your relocation to the Santa Barbara area, the Bank will provide you
with a non-preferential loan of $100,000.00, to be secured by your new residence
on terms that comply with Federal Reserve Regulation O. Upon your relocation,
you will also receive a relocation allowance (moving costs, meals, gas, motel,
etc.) of up to $10,000.00. You will be reimbursed after you provide appropriate
receipts. If your employment is terminated within the first year after
relocation, a prorated amount of the relocation bonus will be due to Pacific
Capital Bank, N.A. You will also have the opportunity to utilize the company
apartment for one month to assist with your transition.

 

For each year you remain with the Bank, up to 10 years, you will receive a
retention bonus of $10,000.00, subject to normal payroll deductions, on the
anniversary date of your employment.

 

At the next meeting of the Compensation Committee of the Board of Directors
after you have commenced employment, you will be granted a Non-Qualified Stock
Option for 10,000 shares of the Company’s stock, which is exercisable over the
next ten years, per the terms and conditions of the Stock Option Grant. These
options will be at the current market price on the date of the Grant. You will
also be granted a Restricted Stock grant of 5,000 shares of the Company’s stock,
which has a staggered vesting period, per the terms and conditions of the
Restricted Stock Agreement. These shares will be current market price on the
date of the Grant. You will also be eligible to participate in the Management
Retention Plan (Change in Control) at 200%, and our Deferred Compensation
program. You will receive separate documents related to these plans. As a member
of the Senior Leadership Council, you will also be eligible to participate in
our Retiree Health Program.

 

You will be eligible to participate in the Bank’s 2006 High Performance
Incentive Program (HPIP) prorated to your date of employment. The HPIP is
normally paid in late February, 2007, based upon 2006 performance. Mr. Thomas
will discuss with you the Incentive Award Guidelines and help you to establish
your individual goals.

 

You will be eligible for four weeks of vacation per year, prorated according to
your date of hire. Your eligibility for other benefit programs, such as our
flexible Benefits Plan and 401(k) Salary Savings Plan will commence on the first
of the month following completion of 90 days of employment.

 

Employment at Pacific Capital Bancorp and Pacific Capital Bank, N. A. is at
will. Employees are not hired for any specified term. The Company and Bank hope
that the working relationship will be mutually satisfactory and challenging.
However we recognize that this is not always the case, and as such you may wish
to resign your position with or without cause upon oral or written notice.
Similarly, the Company or Bank may end or change the employment relationship or
status at any time with or without cause, upon oral or written notice. All of
the terms and conditions of the employment offer from the Company and Pacific
Capital Bank, N. A. are fully and completely set forth in this letter. Unless
specifically set forth herein, no other term or condition of employment shall be
included in this offer of employment.

 

George, we are so pleased that you are joining us and feel you will make an
important contribution to the growth of the Company. To confirm your acceptance
of this offer, please sign and return this copy to me.

 

Sincerely,

 

Sherrell E. Reefer

Senior Vice President

Director of Human Resources

 

I hereby accept the offer of employment as outlined above:

 

            George Leis      

(Date)